UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7483


SHARU BEY,

                     Petitioner - Appellant,

              v.

WARDEN, FCI BUTNER,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02109-FL)


Submitted: March 8, 2019                                          Decided: March 14, 2019


Before KING and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharu Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sharu Bey, a federal prisoner, appeals the district court’s order dismissing his 28

U.S.C. § 2241 (2012) petition without prejudice. We have reviewed the record and find

no reversible error. Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court. Bey v. Warden, No. 5:18-hc-02109-

FL (E.D.N.C. Nov. 30, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2